Title: From George Washington to Benjamin Tallmadge, 11 November 1780
From: Washington, George
To: Tallmadge, Benjamin


                        
                            Sir
                            Head Quarters Passaic Falls Novr 11th 1780
                        
                        I have received your Letter of the 7th Instant, with the enclosures.
                        The destruction of the Forage collected for the use of the British Army at Coram, is of so much consequence
                            that I should advise the attempt to be made. I have written to Colo. Sheldon to furnish a Detachment of dismounted
                            Dragoons, and will commit the execution to you. If the party of Refugees at Smith’s house can be attempted without
                            frustrating the other design, or running too great a hazard, I have no objection. But you must remember this is only a
                            secondary object, and in all cases, you will take the most prudent means to secure a retreat.
                        Confiding entirely in your discretion, as well as enterprize, and wishing you success. I am Sir Your Most
                            Obedt Servant
                        
                            Go: Washington
                        
                        
                            P.S. The detachment under Lt Brewster may also be employed on this service.
                        

                    